Exhibit 10.10
SERVICE AGREEMENT
FOR MANAGING DIRECTORS
between
Accenture GmbH
Campus Kronberg 1
61476 Kronberg
(hereinafter referred to as the “Company”)
and
(hereinafter referred to as “Employee”)
Article 1 – Position and Scope of Duties

1.1   Employee is appointed Managing Director (Geschäftsführer) of the Company
by shareholder’s resolution. The Company shall be entitled to appoint additional
Managing Directors. The Company may ask the Managing Director to resign from the
office as a Managing Director or the Company may revoke the appointment as a
Managing Director without affecting this Service Agreement, when the Managing
Director is working for more than two months permanently on projects outside of
Germany.

1.2   Employee shall represent the Company in accordance with the laws of
Germany, the statutes (“Satzung”) of the Company, the policies of Accenture (the
term Accenture – hereinafter referred to as “Accenture” — shall include all
Accenture subsidiaries and affiliates of Accenture Ltd.), the rules for the
Managing Directors of the Company (in particular any rules of procedure —
Geschäftsordnung) as amended from time to time and this Service Agreement.
Employee shall be entitled to represent the Company jointly together with
another Managing Director or a holder of General Commercial PoA (Prokurist). In
accordance with the current signing policy and other applicable policies of

 



--------------------------------------------------------------------------------



 



    Accenture he may also sign together with a holder of General PoA
(Generalbevollmächtigter). The restrictions set out in Section 181 German Civil
Code (§ 181 Bürgerliches Gesetzbuch) (prohibition of self-contracting) shall
apply.   1.3   Employee shall be obliged to consult and manage Accenture’s and
the Company’s business applying the diligence of a prudent businessman and in
accordance with the management regulations of the Company and the Accenture
policies, as issued and amended from time to time. Employee will on his own
initiative inform himself about the current version of such policies which will
be published in the intranet by the Company and Accenture. He shall follow any
directives from the shareholders or their representatives and cooperate with the
Supervising Senior Executive of Accenture. The Supervising Senior Executive, a
Senior Executive Level of Responsibility 1 — 3, shall be determined or
re-determined from time to time by the Country Managing Director (hereinafter
the “CMD”) as representative of the shareholders.   1.4   Employee shall belong
to the Growth Platform Systems Integration & Technology in ASG. Employee may
carry the title “Senior Executive” internally and the external title “Senior
Managing Director” in accordance with the policies of the Accenture Group as
amended from time to time.   1.5   The Company may assign further tasks to
Employee and determine an allocation of responsibilities in a managerial sense.
Such tasks may include (i) work in various locations inside and outside Germany
for a period of 6 or more months or permanently and/or (ii) work at the premises
of a client, customer or supplier. Apart from such assignment Employee is
furthermore prepared to travel extensively inside and outside Germany as
business requires. Employee shall work whatever hours are required for the
fulfillment of his tasks.

 



--------------------------------------------------------------------------------



 



1.6   Employee may be asked to become Managing Director of affiliates of the
Company within Accenture. In such case, this Service Agreement shall apply as
well. The Company may at any time require from Employee to resign from such
position.

Article 2 – Limits for the Power of Representation
Employee shall be entitled to all business transactions required in the daily
course of business of the Company. All other transactions require the prior
consent of the shareholders, especially those transactions which are in
contradiction or deviation to Accenture policies or Company rules.
Article 3 – Other Activities

3.1   Employee shall devote his full working time and ability to the business of
Accenture. Any other direct or indirect professional activity including part
time activities shall be subject to the prior written consent of the Company
that may deny such consent if such activity is not in the interest of Accenture.
The same shall apply for representation activities and honorary functions.

3.2.   Scientific and literary activity shall be permitted, provided that the
Company is informed prior to publication and such activity does not adversely
affect the working capacity of Employee, does not give rise to the divulging of
confidential information, or is in any other way not in the interest of the
Company. Any use of the Company’s name shall require prior approval of the
Company. Article 8 of this Service Agreement shall remain unaffected.

3.3.   Employee declares hereby that he took full notice of, and undertakes to
comply with, all relevant Insider Trading Rules (e.g. Wertpapierhandelsgesetz,
SEC Rules, FCPA).

3.4.   Employee is not entitled to accept any benefits from third parties linked
with the former, present or future services of Accenture unless these benefits
are within the range of the respective tax relief through depreciation allowance
for the presenter and appropriate within the context these benefits are offered.
In any case Employee has to avoid the appearance of corruptibility.

 



--------------------------------------------------------------------------------



 



Article 4 – Remuneration

4.1   Employee shall be entitled to an annual base compensation which shall be
reviewed annually. The annual base compensation shall be paid in 12 equal
monthly installments, payable in arrears. The annual base compensation may be
adjusted for participation in the Company car plan and insurances.

4.2.   For each compensation year the base compensation shall be calculated on
Employee’s Base Units and the compensation year’s local market based Earnings
per Unit (EPU) for Germany, in accordance with the applicable Accenture senior
executive compensation model and policies. Base Units are dependent on the then
current role and responsibility; the Company reserves its right to realign –
either up or down – Employee’s role and responsibility from time to time. Base
Units and the local market based EPU may vary and are determined by Accenture
from time to time.

4.3   Employee is eligible to receive a yearly individual performance bonus
based on his personal performance as defined by the Company in its own
discretion and laid out in the applicable policies. The individual performance
bonus shall be calculated on a yearly basis after the end of the fiscal year.
The individual performance bonus is granted by the Company as a result of the
performance management process. The performance management process requires an
agreement on individual objectives at the beginning of the fiscal year. In case
no agreement is reached by such time, the formerly agreed objectives shall
remain applicable. The shareholders or their representatives will evaluate at
the end of the fiscal year whether the objectives were met. The method of
calculation of the individual performance bonus is related to the relative
performance rating determined by the Company and may be amended from time to
time.

4.4   The compensation year runs from December 1st to November 30th of the
following year.

4.5   The annual amount of both, the base compensation and the structure and
details of the individual performance bonus shall be communicated in the annual
compensation letter which shall apply for the respective compensation year and
shall become an integral part of this Service Agreement.

 



--------------------------------------------------------------------------------



 



4.6   In addition the Company may grant to Employee an annual bonus based on his
personal performance and on the overall performance of Accenture and in
accordance with applicable policies. The Company reserves the right to amend or
terminate the aforementioned bonus without notice at any time. Any bonus shall
constitute voluntary payments for a single year. There shall be no claim and
title for the future, even if such payment has been received several times.

4.7   Any and all payments to Employee, which are not governed by this Agreement
shall be deemed voluntary and shall not constitute any obligation for future
payments of the Company, if not confirmed in writing.

4.8   The provisions of sections 4.1 through 4.5 shall constitute the
remuneration for all activities which Employee shall perform under this Service
Agreement. Employee shall not be entitled to any additional compensation for
overtime work, including work on weekends and statutory holidays and/or for work
for another Accenture company.

4.9   The Company shall bear the employer portion of the mandatory social
security contribution (Arbeitgeberanteil, Sozialversicherungsbeiträge) including
contributions to state unemployment and medical insurance according to German
law. In case Employee opts for private medical insurance instead of state
medical insurance, the Company shall bear half of the contributions up to the
maximum to be paid as mandatory medical insurance contribution.

4.10   Employee is entitled to participate in the Senior Executive Pension Plan
for Senior Executives Level of Responsibility 1 — 3.

Article 5 – Other Benefits

5.1   Travel expenses and any other necessary expenses reasonably incurred by
Employee in the furtherance of the Company’s business shall be reimbursed
against presentation of vouchers in accordance with the applicable policies and
guidelines of Accenture and the applicable tax provisions.

5.2   The Company shall in accordance with the Company Car Program provide
Employee with a company car for business and private use. Further details
including regulations concerning cost coverage are stipulated in the respective
policy as amended from time to time.

 



--------------------------------------------------------------------------------



 



5.3   The Company shall provide insurance for Employee covering specified risks
in accordance with the applicable Accenture policy as amended from time to time.

5.4   Accenture Ltd., Bermuda, operates an Equity Program which Employee is
entitled to participate in, in accordance with its terms and conditions as
amended from time to time. Employee acknowledges no legal claim and title for
payment arises from this program against the Company.

Article 6 – Inability to Perform Duties

6.1.   In case Employee should become unable to perform his duties under this
Service Agreement, he shall inform the Company and his Supervising Senior
Executive immediately about his inability, including the anticipated duration of
his inability. In case such inability is due to illness and will last for more
than two working days, Employee shall provide the Company/his HR Representative
with an appropriate medical certificate confirming incapacity for work and its
anticipated duration. If business appointments are affected, Employee shall
inform the company and draw their attention to work which is to be completed
urgently, in order to allow adequate replacement.

6.2   If Employee is prevented from fulfilling his duties under this Service
Agreement due to reasons which he is not responsible for, he shall be
continuously paid for a period of six weeks. In addition to this, the Accenture
policies, in its current version at the relevant point in time may provide for a
longer period of continued payment. In order to cover additional risks due to
inability to perform his duties, Employee shall be required to take out
insurance at his own expense as stipulated in the respective Accenture policy as
amended from time to time.

6.3   Employee shall assign to the Company, and the Company shall accept such
assignment, any claim for damages he may have against a third party in
connection with his inability to work up to the amount of damages incurred to
the detriment of the Company, and shall provide the Company with all necessary
assistance to enforce such assignment.

 



--------------------------------------------------------------------------------



 



Article 7 – Vacation

7.1   Employee shall be entitled to annual vacation of 25 working days.

7.2   Vacation time shall be coordinated with the Supervising Senior Executive
taking into consideration the personal wishes of Employee, the vacation plans of
other managing directors and employees, and the best interests of the Company.

7.3   Vacation time not taken in a certain calendar year may be carried forward
to the next calendar year. Vacation time carried forward must be taken until the
end of the fiscal year. Vacation time not taken until then shall be forfeited if
it exceeds a vacation account balance of 300 hours.

Article 8 – Confidentiality, Client Protection, Data Protection

8.1   Employee herewith accepts a strict duty of secrecy and confidentiality
with respect to

  –   all trade secrets and any other information related to the business of
Accenture which are not in the public domain, and     –   all information,
documents and other materials or data media of clients of Accenture.

8.2   Employee shall not directly or indirectly disclose or make use of the
Accenture’s knowledge capital for any other purpose than a purpose of the
Company or Accenture. Accenture’s knowledge capital includes all information,
documents and any other materials or data media containing intellectual property
of the Company or Accenture, especially working procedures, guidelines and best
practices, development or solution tools, methodologies, models, programs,
program modules, etc., gained within the scope of all business and client
relationships that could be valuable for Accenture either internally or in
further projects for clients.

8.3   Employee shall not solicit or assist or facilitate the solicitation of any
employee of Accenture with the intention of causing them to render services to
other persons or enterprises, if not otherwise clearly instructed by the
shareholder.

8.4   Employee shall not be entitled to copy, duplicate, access or otherwise
appropriate confidential information for his own or for any third parties’ use
or benefit.

 



--------------------------------------------------------------------------------



 



8.5   Upon termination of this Service Agreement or in the event of leave of
absence or suspension from work, Employee shall immediately return all
confidential or client related information, including any work he has produced
during his service for Accenture, and any embodiments, copies or other
reproductions thereof. The Company may demand return of all documents and
information as soon as notice of termination of this Service Agreement is given
or Employee would be suspended from work. Provisions 8.1 to 8.4 shall continue
to apply after termination of this Service Agreement.

8.6   Employee herewith acknowledges that (i) the Company or Accenture will
process personal data relating to him and (ii) he will have access to and
process personal data about third parties and/or the Company. Employee agrees to
be bound by and to abide with the Accenture policies regarding processing of
personal data, as amended and disclosed internally from time to time and agreed
to in the “Data Privacy Compliance Consent Form” including its exhibit shall
form an integral part of this Service Agreement and which is kept in his
Personnel File.

Article 9 – Intellectual Property

9.1   At the beginning of the services Employee shall notify to the Company any
and all technical innovations made or substantially completed by him alone or
together with third parties, regardless of the possibility to get a patent for
this innovation, which could be exploited by the Company for business
activities. Employee shall also inform the Company whether he is in the position
to grant the necessary utilization rights to the Company.

9.2   Employee shall grant to the Company an exclusive, unrestricted, perpetual
and world wide license (hereinafter the “License”) to all copyright protected
Works, including, without limitation, computer programs as defined in
Section 69a German Copyright Act (Urheberrechtsgesetz), laboratory or production
reports, manuals and related materials originated, conceived, written and/or
made by him solely or jointly with others during the term of this Service
Agreement (hereinafter the “Works”), be it as a consequence of the services or
coincidentally.       Such License shall include, inter alia, the right of the
Company to use, publish, reproduce, disseminate, record in digital or analogue
form on picture, data and sound carriers of all kinds, and reproduce and
disseminate same, each in physical and non-physical form, against or without
remuneration. In particular, the License shall also include the authority to
make the Work available interactively by electronic means. The Company shall be
further entitled to adapt, modify, and combine with other Works, the Works
created by

 



--------------------------------------------------------------------------------



 



    Employee and to use and exploit the Works so adapted, modified or combined
with other Works, to the extent set forth hereinbefore.   9.3   The Company
shall have the right to exploit the License either through itself or through
third parties, either in whole or in part. Therefore, the License granted shall
be transferable and sub-licensable.

9.4   With respect to any former or future employment relationship between
Employee and the Company the above Articles 9.1 — 9.3 are without prejudice to
Section 69b German Copyright Act (Urheberrechtsgesetz). For the avoidance of
doubt, the Company and Employee hereby acknowledge that an agreement in the
sense of Section 69b German Copyright Act must be in written form.

9.5   Employee shall undertake not to make use of his personal rights in
accordance with sections 12, 14, 25, 39 German Copyright Act
(Urheberrechtsgesetz). Employee shall further undertake to make use of his
rights under section 41 German Copyright Act no earlier than five (5) years from
the date the Work is created by him. The Company shall consider and take into
account the interest of Employee as far as this is economically and technically
reasonable. The Company, in particular in the case of computer programs as
defined in Section. 69a German Copyright Act (Urheberrechtsgesetz), shall be
free to choose a title for the Works and, in doing so, shall not be obliged to
state Employee’s name.

9.6   Employee and the Company agree that all Works subject to the License
granted under Articles 9.2 – 9.5 shall be part of the job description as set
forth in Article 1 above and shall be fully compensated under the remuneration
provided in Article 4 above.

9.7   Employee shall inform the Company about any and all inventions and
qualified proposals for technical improvements (hereinafter the “Inventions”) he
may have made during his services, be it as a consequence of the services or
coincidentally. Employee hereby transfers to the Company exclusively, without
limitation as to time or territory, any and all rights to such Inventions.
Employee shall further undertake to provide the Company with any required
documentation and to make all necessary signatures, if needed e.g. for an
application of a domestic or foreign protective right. Article 9.6 shall apply
accordingly to such Inventions.

9.8   With respect to any other intellectual property rights created by Employee
solely or jointly with others during the term of this Service Agreement, be it
as a consequence of the services or coincidentally, and with the exception of
Works (Article 9.2) as well as

 



--------------------------------------------------------------------------------



 



    Inventions (Article 9.7) Employee transfers to the Company exclusively,
without limitation as to time or territory, any and all rights thereto.
Article 9.6 shall apply accordingly to such intellectual property rights.   9.9
  The “Restrictions on Business Activities after Resignation, Removal or
Retirement” attached to this Service Agreement shall apply and form an integral
part of this Service Agreement.

Article 10 – Term of Employment and Notice

10.1   This Service Agreement shall be valid as of            and shall end,
without the need to give notice, on           . Employee and the Company shall
be entitled to terminate this Service Agreement by giving six (6) months prior
notice effective to the end of a calendar month.

10.2   Employee ensures being in possession of any and all administrative
authorizations required to perform the contractual duties (e.g. valid residence
permit). The service agreement automatically terminates if (i) any such required
administrative authorization is cancelled or discontinued and (ii) at the time
of cancellation of discontinuation the render or extension of the required
authorization can not reasonably be expected within a period of one month.

10.3   In case this Service Agreement will be terminated – no matter for what
reason and on what grounds and irrespective of whether such notice is given by
Employee or by the Company, regardless of the reason of such termination – the
Company shall be entitled to suspend and release Employee from work at any time.
In such case the Company shall continue to pay the annual compensation pursuant
to Sections 4.1 and 4.2 of this Service Agreement. Vacation time not taken until
suspension and release date shall be set off against suspension/release time.
Suspension time shall not count for calculating any bonus.

 



--------------------------------------------------------------------------------



 



10.4   The right of both parties to terminate for cause shall remain unaffected.

10.5   Notice of termination must be given in writing.

10.6   In case of termination of this Service Agreement and/or revocation of
appointment to Senior Executive Level of Responsibility 1 — 3, the Company shall
be entitled to terminate any other position or membership of Employee held in
Accenture or on behalf of the Company. Employee shall take the appropriate steps
and provide assistance to the Company to this effect.

10.7   In case of release from work, it shall be at the sole discretion of the
Company to determine regulations regarding the use and return of the company car
and technical equipment such as notebook and mobile phone, as well as the use of
offices and infrastructure and the deletion of access rights.

Article 11 – Obligation to enforce claims
Both parties shall assert claims resulting from this contract in writing and no
later than 6 months after due date of the claims, otherwise the claims will
expire. This does not apply to claims resulting from the company car account.
Theses claims will expire 2 years after their due date. Additionally, the terms
and conditions of the company car program apply.
Article 12 – Replacement of former Agreements and Contracts
This Service Agreement shall supersede and replace all other previous contracts
of employment between Employee and the Company.
Article 13 – Final Provisions

13.1   Employee undertakes to regularly notice all Accenture global and local
policies, guidelines and regulations as published in the Intranet of Accenture,
currently under            . Employee hereby explicitly undertakes and agrees to
all provisions in these programs, guidelines and policies including the Code of
Business Ethics.

13.2   Employee shall inform the Company of changes of his private address in
writing without undue delay. In the event Employee is entitled to any benefits
from the Companies pension plans or Accenture Ltd. Equity Program outlasting the
duration of this Service Agreement, this provision shall also apply after
termination of this Service Agreement.

 



--------------------------------------------------------------------------------



 



13.3   Any amendments of or additions to this Service Agreement shall be made in
writing. This shall also apply to any modifications or termination of this
written form clause.

13.4   If any provision of this Service Agreement is held to be invalid, the
remaining provisions shall remain valid, and the invalid provision shall be
replaced by such valid one which shall have the closest admissible economic
effect. The same shall apply in the event that the Service Agreement is found to
be incomplete.

13.5   This Service Agreement shall be governed and construed in accordance with
German law.

             
Accenture GmbH
           
 
           
 
     
 
   
 
           
 
           
Employee
           

 



--------------------------------------------------------------------------------



 



Annex A
RESTRICTIONS ON BUSINESS ACTIVITIES AFTER RESIGNATION; REMOVAL OR RETIREMENT

(A)   Employee acknowledges that he occupies a position of special trust and
confidence with respect to the Company and its Senior Executives.      
Belonging to the group of Senior Executives Level of Responsibility 1 — 3
imposes the obligation to act in a stewardship capacity with respect to the
preservation and development of the Company and its resources for the benefit of
future, as well as present, Managing Directors and employees.       Employee
further acknowledges that the successful development and marketing of the
Company’s professional services and products require substantial research and
development of unique methodologies, technologies (including computer software)
and training programs. Such efforts generate for the Company valuable
proprietary or confidential information (“Company information”) which gives the
Company a business advantage over others who do not have such information.
Company information includes, but is not limited to, Company business plans,
practice methodologies and technologies (including computer software), training
materials, personnel information, client lists and confidential client
information, information regarding the business needs, strategies and
technologies of present and prospective clients and internal Company
publications.       In recognition of Employee’s special relationship with the
Company and the fiduciary duties arising therefrom, and in acknowledgement that
each Senior Executive Level 1 — 3 will have obtained knowledge of company
information during his membership in the Company, Employee undertakes the
following obligations which he confirms have been reasonably designed to protect
the Company’s legitimate business interests without unnecessarily or
unreasonably restricting his professional opportunities in the event that he
resigns, retires, or is removed as a member of the Company:

  (1)   Employee shall return all Company property (including Company
information) upon his resignation, retirement or removal from the Company, and
he shall, both during and after his service as a Managing Director of the
Company, refrain from using or disclosing Company information for his own
account or the account of any person other than the Company without the prior
written approval of the Supervising Senior Executive, unless the portion of the
information to be used or disclosed has become generally and lawfully known to
the Company’s competitors.

 



--------------------------------------------------------------------------------



 



  (2)   Employee shall not, at any time during which he is a Managing Director
of the Company and for twelve (12) months after his resignation, retirement or
removal from the Company, whether for his own account or for the account of any
person other than an Affiliated Company, directly or indirectly, endeavor to
solicit away from the Company or an Affiliated Company, or facilitate the
solicitation away from the Company or an Affiliated Company, of any client of
the Company or an Affiliated Company.     (3)   Employee shall not, at any time
during which he is a Managing Director of the Company and for twelve (12) months
after his resignation, retirement or removal from the Company, whether for his
own account or for the account of any person other than an Affiliated Company,
directly or indirectly, induce away from the Company or an Affiliated Company,
or facilitate the inducement away from the Company or an Affiliated Company of,
any personnel of the Company or an Affiliated Company or interfere with the
faithful discharge by such personnel of their contractual and fiduciary
obligations to serve the Company’s or the Affiliated Company’s interests and
those of its clients of undivided loyalty.

(B)   Employee recognizes and agrees that a breach of any of the provisions of
this Annex A will immediately and irreparably harm the Company’s business,
including but not limited to the Company’s valuable business relations with its
actual and prospective clients, and that compensatory damages cannot be
calculated readily and are in any event an inadequate remedy. Accordingly,
Employee acknowledges that the Company shall therefore be entitled to injunctive
and other relief including forfeiture to it of any Senior Executive benefits, if
permitted by law. In addition, Employee agrees to reimburse the Company for all
costs and expenses, including reasonable attorneys’ fees, which the Company
incurs in connection with the enforcement of its rights under this Annex A.
Furthermore, Employee agrees to pay a contractual penalty in the amount of three
monthly salaries last received for each incident of breach of any of the
provisions of this Annex A “Monthly salary” shall be calculated as overall
remuneration received during the past twelve months divided by twelve. In case
of a permanent violation the contractual penalty shall be due for each commenced
calendar month.

 



--------------------------------------------------------------------------------



 



(C)   “Client” as used herein above shall mean any person or entity for whom the
Company or an Affiliated Company performed professional services or provided
products within the twelve (12) months immediately preceding the resignation,
retirement or removal of Employee. “Company” as used herein above shall include
any entity owned or controlled by the Company, and “Affiliated Company” as used
herein above shall include any entity owned or controlled by the relevant
Affiliated Company.

(D)   In case one or several provisions contained herein are found to be
invalid, the validity of the remaining provisions shall remain unaffected. The
invalid provision shall be substituted with a valid provision which comes as
close as possible to the economic effects the parties intended with the invalid
provision. The same shall apply if the invalidity of a provision is based on too
broad wording as regards time, local area or contents; in this case, the legally
valid wording shall apply.

             
Accenture GmbH
           
 
           
 
     
 
   
 
           
 
           
Employee
           

 